    Case: 1:20-cv-06006 Document #: 1-6 Filed: 10/08/20 Page 1 of 2 PageID #:83
                                                                          FILED
                                                             7/27/2020 4:44 PM
                                               ERIN CARTWRIGHT WEINSTEIN
                                                      Clerk of the Circuit Court
        IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
                                                           Lake County, Illinois
                                 LAKE COUNTY, ILLINOIS

SARINA ERVIN,                            )
                                         )
                             Petitioner, )
                                         )
              vs.                        )          Case No. 04 D 1943
                                         )
RAYMOND ERVIN,                           )
                                         )
                             Respondent. )

          AFFIDAVIT OF PETITIONER’S COUNSEL IN SUPPORT OF
     AFFIRMATIVE REQUEST FOR SUPREME COURT RULE 137 SANCTIONS

Your affiant, Jonathan D. Steele, being first duly sworn upon oath deposes and states as follows

   1. I am the attorney primarily responsible for the representation of the Petitioner in the above-
      captioned matter.

   2. I have reviewed the billing entries within our firm’s billing system and have set forth in the
      chart below the charges related to the defense of the motion to quash filed by Gwendolyn
      Barlow on February 26, 2020.

 Date   Service                                                   Individual Rate Time        Charge
 6/18   Receipt, review and transmittal of emergency motion       JDS        $400 .5          $200.00
        to continue hearing, preparation of argument re:
        same
 6/19   Preparation for hearing on contempt and citations         JDS         $400 1          $400.00
        and attendance at same
 7/15   Court appearance regarding hearing on petition for        JDS         $400 1          $400.00
        rule Zeit and status of setting hearing on other
        matters. Draft order memorializing hearing.
 7/20   Draft response to newest motion to quash. Research        JDS         $400 2          $800.00
        regarding res judicata/estoppel of oft-repeated
        frivolous/rejected claims. Conference with Matt Elster
        regarding divestment of jurisdiction during pendency
        of jurisdictionless appeals. Review of case law
        regarding same.
 7/20   Strategy conference with JDS regarding next steps in      MDE         $425 .5         $212.50
        case and upcoming court appearance
 7/21   Prepare Exhibits for Response to Motion                   SAB         $175 .35        $61.25
 7/21   Conference with Matt Elster regarding appellate           JDS         $400 1.5        $600.00
        timeline (.5) and compiling of supporting record and
    Case: 1:20-cv-06006 Document #: 1-6 Filed: 10/08/20 Page 2 of 2 PageID #:84




         procedural timeline (.75). Receipt, review and
         transmittal of motion to continue hearing, draft notes
         of argument for same (.25).
 7/21    Follow up conference with JDS regarding events in MDE                $425 .5        $212.50
         court, potential appealability of orders, and strategy
         regarding regarding next steps
 7/22    Court appearance regarding hearing on motion to JDS                  $400 1         $400.00
         quash citation. Conference with EJM and Elster post-
         court. Drafting of order memorializing rulings. Emails
         with client and court admin regarding order to be
         entered and next court date.
 7/22    Conf with JDS re: court appearance and Rule 137 EJM                  $600 .35       $210.00
         sanctions

 7/27    Review of billing and preparation of affidavit in JDS                $400 .25       $100.00
         support of 137 sanctions.
 7/29    Court appearance regarding continued hearing on JDS                  $400 TBD       TBD
         137 Sanctions
                                                                              Total 8.7      $3,596.25

   3. The initials JDS are mine. EJM refers to Enrico J. Mirabelli, an equity partner at our firm.

        MDE refers to Matthew Elster, a partner at our firm. SAB refers to Sara Boucher, a

        paralegal at our firm.

   4. If called upon to testify to the facts set forth in this affidavit, I could do so from my own

        personal knowledge.

        Further affiant sayeth naught.

                                                           ______________________________
                                                           Jonathan D. Steele




BEERMANN, LLP
Attorneys for Petitioner
161 North Clark Street, Suite 3000
Chicago, Illinois 60601
(312) 621-9700
ATTORNEY NO: 80095
